DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 6, 2021. Claims 1, 13, 15, 21-22, and 28 are amended.
Applicant contends that the prior art fails to disclose the new material presently recited by independent claims 1 and 15 – namely, a disc diffuser having a “metal material…with a particle collection efficiency greater than ninety percent.” 
In response, the examiner accepts this characterization and has withdrawn the rejections. In view of further search, however, new rejections have been applied below.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “inflow coupling member” of claims 8, 9, and 13;
The “outflow coupling member” of claims 8, 9, and 13;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The inflow coupling member (485A) will be interpreted as an entry channel in accordance with paragraph [0072] of the pre-grant publication.
The outflow coupling member (485B) will be interpreted as an exit channel in accordance with paragraph [0072].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Both claims 1 and 15 have been amended to clarify that the disc diffuser has a “collection efficiency greater than ninety percent.” However, the question remains: ninety percent of what entity or particle size is filtered? For instance, if a grouping a particulates has a smaller diameter than the pores of the diffuser, it may be that much less than 90 percent of said grouping will be filtered. Until a reference point has been established to offer context, the metes of “ninety percent” collection efficiency will remain indeterminate. To advance prosecution, the examiner will accept the prior art disclosure of 90 percent filtering for a given type of particle as being sufficient for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al., US 2002/0034886, in view of Anwar et al., US 2008/0118236, Bansal et al., US 2012/0258259, Geller et al., US 5,522,933, and Steidl et al., US 2008/0143002.
Claims 1-2, 15, 21-23: Kurita discloses an electronic device processing system, comprising (Fig. 1):
A mainframe (103) including a robot configured to move substrates [0021];
A factory interface (101) having load ports;
A loadlock apparatus (102) disposed between the mainframe and factory interface, including:
Upper and lower loadlock chambers (Fig. 3);
Upper and lower cooling plates provided in the upper and lower loadlock chambers, respectively ([0028, 0032], Fig. 7);
Upper and lower disc diffusers disposed above the upper and lower cooling plates, respectively [0033].

    PNG
    media_image1.png
    258
    454
    media_image1.png
    Greyscale

As shown by annotated Figure 7, above, the lower disc diffuser is recessed within a first pocket formed in a separating wall dividing the upper and lower loadlocks. The upper cooling plate, though, does not appear to be formed within this separating wall, as Kurita characterizes the plate as movable [0028]. Anwar, however, discloses a loadlock body (202) comprising upper and lower loadlock chambers (248), whereby these chambers are divided by a separating wall (298) ([0036]; Fig. 2). Like Kurita, this separating wall (298) comprises a pocket (232) to accommodate a diffuser (240), yet Anwar further embeds a plurality of cooling passages (224) within the wall above the level of the diffuser so as to render the separating wall a “temperature regulating plate” [0047, 0059]. (The examiner considers a “temperature regulating plate” which circulates a coolant therethrough as reading upon the claimed “cooling plate.”) Integrating the cooling passage within the separating wall eliminates the need for a separate cooling plate disposed within the cavity of the chamber itself, thereby improving the system’s structural economy [0047]. For this reason, it would have been obvious to integrate a cooling passage within Kurita’s separating wall, which would substitute for the cooling plate formed within the respective cavities of the loadlock chambers. Anwar does not address whether the passages were “cross-drilled,” but it should be noted that the method of forming a structure is not germane to the matter of said structure’s patentability.
Kurita’s disc diffuser is not rendered with sufficient granularity to assess it components, although it is clear that at least a portion must be sealed against another surface of the loadlock body in order to secure its placement. In supplementation, Bansal discloses a diffuser assembly comprising a housing (128), a frame (120), and a diffuser (116) (Fig. 1). This arrangement promotes an even distribution of gas while reducing the pressure drop attendant to the inflow of fluid to the diffuser cavity [0040]. Hence, it would have been obvious to employ this tripartite assembly configuration within Kurita’s apparatus. It should also be noted that Bansal’s housing (128) is sealed against various surfaces of the loadlock body via a plurality of seals (Fig. 1). At least one of these various surfaces can be considered “upper” by virtue of its vertical position.

Claim 3: With regard to Figure 1 of Bansal, a plurality of holes (162) are formed in the diffuser housing (118) [0040].
Claims 4, 24: Bansal forms a channel (160), a diffuser cavity (128), and a plurality of holes (162) spanning between the channel and cavity. 
Claim 5: A passageway (112) connects with Bansal’s channel (160). 
Claim 7: Kurita’s diffuser is sealed against the loadlock body. Whatever entity facilitates the enactment of this seal may be deemed the “flange.”
Claims 8-10, 12, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Anwar, Bansal, Geller, and Steidl, and in further view of Kurita et al., US 2005/0095088, hereafter ‘088.
Claims 8-9, 25: Although Kurita contemplates an embodiment in which a heat transfer fluid is supplied to the cooling plate, the reference is silent regarding the plate’s specific organization. In supplementation, ‘088 discloses a loadlock apparatus comprising a series of stacked compartments which are each configured to hold a substrate. In order to regulate temperature, each compartment includes a cooling plate (810) comprising a series of passageways (812) and pockets for accommodating a heat transfer fluid via a flexible conduit (Fig. 8; [0049]). The passageway delivering the fluid to the plate may be deemed the “inflow coupling member,” and the passageway facilitating fluid egress may be deemed the “outflow coupling member.” It would have been obvious to integrate this delivery mechanism within Kurita’s plate to promote efficient substrate cooling.
Claims 10, 27: These claims recite the step of cross-drilling passages in a cooling plate, which is a product-by-process limitation. Regarding such limitations, the prior art must simply address the structural result of the process, not the pathway to the result. In this case, ‘088 forms passages within the cooling plate that are necessarily plugged, less the heat-transfer fluid leak. In this way, the prior art satisfies the content of these claims, irrespective of the method relied upon to achieve the apparatus’s final status.
In re Dailey, 149 USPQ 47).
Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Anwar, Bansal, Geller, and Steidl, and in further view of Pfahnl et al., US 6,717,115.
Both Kurita and Anwar are silent regarding the configuration of the cooling plate. Pfahnl, though, describes a cooling plate (11) configured to uniformly regulate the temperature of those structures adjacent thereto, such as a vacuum chuck (13) (4, 50-59; Fig. 1). Figure 5, annotated above, delineates one embodiment of the cooling plate, which comprises a cross-drilled distribution channel having an entrance aperture (65), a cross-drilled collection channel having an exit aperture (66), and a plurality of cross-drilled passages (64) which intersect the distribution and collection channels (6, 11-15). As shown, the entrance and exit apertures are both disposed distally along the length of their respective channels. Although Pfahnl’s passages do not extend to the other sides of the channels, this is because the channels are already located at the plate’s edge, thereby rendering such a design redundant, i.e., coolant passages already saturate the plate’s entire area. As the passages and channels are not formed as through-holes, the plate itself constitutes the termini of these grooves, which the examiner is interpreting as being functionally equivalent to the claimed “plugs.” It would have been obvious to adopt this configuration of channels and passages to achieve the predictable result of generating uniform temperatures across the plate’s surface, which, in turn, more effectively regulates the temperature of the associated workpieces. 

    PNG
    media_image2.png
    345
    491
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716